Citation Nr: 1601534	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-04 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella and if so, whether service connection is warranted.  

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right patella.  

3.  Whether the reduction from a 20 percent disability rating to a 10 percent disability rating for low back strain effective from February 1, 2011, was proper.

4.  Entitlement to a disability rating in excess of 20 percent prior to February 1, 2011 and in excess of 10 percent from February 1, 2011 for low back strain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION


The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  Service connection for degenerative arthritis of the left knee was denied in August 2009 and December 2009 rating decisions as no new and material evidence was found.  The August 2009 rating decision also denied increased ratings for chondromalacia of the right patella and low back strain.  A subsequent February 2010 rating decision denied increased ratings for chondromalacia of the right patella and low back strain.  In a July 2010 rating decision, the RO proposed a reduction of the Veteran's low back strain disability rating and notice of the proposed rating reduction was also provided in July 2010.  In a November 2010 rating decision, the RO reduced the Veteran's disability rating for his low back strain from 20 percent to 10 percent, effective February 1, 2011.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing) in November 2015.  A transcript of that hearing has been associated with the claims file.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of service connection for depression has been raised by the record in a November 2015 Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella, the reduction of disability rating for low back strain and entitlement to a disability rating for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2005, the RO denied service connection for a left knee disability.

2.  The evidence added to the record since the October 2005 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella.  

3.  The probative evidence of record reflects that the Veteran's arthritis of the right knee at worst, was productive of pain, flexion limited to 100 degrees with pain at endpoint, extension to 10 degrees with pain at endpoint and x-ray evidence of degenerative joint disease; there are no findings of instability or subluxation. 


CONCLUSIONS OF LAW

1.  The October 2005 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for chondromalacia of the right patella have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5014, 5261 (2015).  

4.  The criteria for the assignment of a separate, 10 percent disability rating, for limitation of flexion of the right knee with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, DC 5003, 5260 (2015); VAOGCPREC 09-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of April 2009 and July 2009 letters sent to the Veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, Social Security Administration (SSA) records, VA medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The April 2010 and April 2014 VA examination reports reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran testified at a Board hearing in November 2015.  The hearing was adequate as the VLJ explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

1.  New and Material Evidence 

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for the left knee in an October 2005 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

The October 2005 rating decision denied the claim for service connection for a left knee disability because evidence did not show that left knee was related to the service connected condition of chondromalacia of the right patella, nor was there any evidence of this disability during military service.  

The Board finds that the newly received evidence after the October 2005 rating decision, is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's lay testimony of a continuity of left knee symptoms since his active service.  In light of the STRs which indicate one provisional diagnosis of chondromalacia patella of the left knee and an injury to the left ankle, this evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's right knee is currently rated under 38 C.F.R. § 4.71a, DC 5014-5260 (2015).  The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 (providing rating for arthritis) and instability of a knee under DC 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The evidence of record , including VA medical records and the April 2010 and April 2014 VA examinations, demonstrates that the Veteran's right knee was, at worst, productive of pain, flexion limited to 100 degrees with pain at endpoint, extension to 10 degrees with pain at endpoint and x-ray evidence of degenerative joint disease.  The medical evidence is absent of findings of instability or subluxation.  These findings meet the requirements for the assignment of a 10 percent disability rating, but no higher, under DC 5261 based on limitation of extension to 10 degrees.

Although the Veteran's right knee does not meet the criteria for a compensable disability rating based on limitation of flexion under DC 5260, the Board finds that he is entitled to receive a separate 10 percent rating under DC 5003 for the right knee as there is some limitation of flexion of the right knee that is noncompensable and x-ray evidence of degenerative joint disease of the right knee.  38 C.F.R. § 4.71a; VAOGCPREC 09-04.  

The Board acknowledges the Veteran's complaints of significant pain in his knees and has considered this as required by 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  In this regard, the Board observes that throughout the duration of the appeal, at worst, pain began at 100 degrees of flexion and 10 degrees of extension with range of motion testing and thus, even considering where pain began, this did not more nearly approximate the criteria for a higher rating.  Moreover, repetitive-motion testing performed during the VA examinations revealed no additional functional loss.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Other potentially applicable DCs also have been considered.  But as the Veteran's service-connected right knee does not reflect findings of ankylosis, instability or subluxation, removal or dislocation of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any time during the pendency of the appeal, DCs 5256, 5257, 5258, 5259, 5262 and 5263 do not apply.

Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  While there is no disputing he has some limitation of motion of his knees, particularly on account of his pain, the probative evidence of record does not demonstrate that his motion in the right knee is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the effects of his current symptoms of his right knee on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  But where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, the range of motion, repetitive testing, instability, subluxation x-ray findings, and severity of symptoms thereof.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for a disability rating in excess of 10 percent for chondromalacia of the right patella at any time since the date of claim.  38 C.F.R. § 4.71a, DCs 5014-5260, 5261.  However, a separate 10 percent rating, but no higher, is warranted for limitation of flexion with degenerative joint disease of the right knee.  38 C.F.R. §§ 4.3, 4.71a, DCs 5003, 5060; VAOGCPREC 09-04.  


ORDER

New and material evidence having been received, the claim of service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected disability of chondromalacia of the right patella, is reopened and the appeal is granted to this extent only.  

A disability rating in excess of 10 percent for chondromalacia of the right patella is denied.  

A separate, 10 percent disability rating, for limitation of flexion of the right knee with degenerative joint disease have been met.  


REMAND

Left Knee

In considering the current medical evidence of degenerative joint disease in the left knee, STRs indicating one provisional diagnosis of chondromalacia patella of the left knee and injury to the left ankle during active service, the Veteran's lay testimony of a continuity of left knee symptoms since his active service, the contentions that his service-connected right knee also aggravated the left knee, and the April 2010 VA examiner's inadequate opinion lacking a rationale, the Board finds that a new adequate VA examination and opinion regarding the etiology of the Veteran's degenerative arthritis of the left knee, to include as secondary to the Veteran's service-connected right knee disability, is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); Waters, 601 F.3d 1274, 1276 (2010).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Reduction and Increased Rating for Low Back Strain

As for the claim for whether the reduction from a 20 percent disability rating to a 10 percent disability rating for low back strain effective from February 1, 2011, was proper, the Board observes that a timely notice of disagreement (NOD) was filed in December 2010 in response to a November 2010 rating decision.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The analysis of the Veteran's claim of an increased rating for low back strain depends on the outcome of the claim for whether a reduction of the disability rating for the Veteran's low back strain was proper that is also on appeal, which is being remanded rather than immediately decided.  Given that the outcome of his claim for whether the reduction of the disability rating for low back strain was proper on appeal is pending, which also may affect his overall disability rating, his claim for a an increased rating for low back strain is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Subsequent to the last April 2014 VA examination of the Veteran's spine, he has continued to claim his condition worsened.  See November 2015 Travel Board Hearing Transcript.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's low back strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Outstanding Medical Records

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the left knee.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's left knee disability should consist of all necessary testing.  X-ray reports should be obtained.

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service treatment records (STRs), demonstrating a provisional diagnosis of left knee chondromalacia patella and a left ankle injury; (2) the post-service VA medical records, demonstrating X-ray evidence of mild degenerative joint disease; and (3) the Veteran's testimony regarding a continuity of left knee symptoms following his active service.  

Please note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Please specify all current left knee diagnosis(es).  

(b).  The examiner is then asked to furnish opinions with respect to the following:

(i).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee disability:  (i) had its onset during his period of active duty from May 1968 to May 1971; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. the left ankle injury or the left knee chondromalacia provisional diagnosis provided in the STRs); OR

(ii)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability alternatively was caused OR is being aggravated by her service-connected right knee disability.

(iii).  If it is determined the Veteran's left knee is being aggravated by his service-connected right knee, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his spine.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the spine should consist of all necessary testing.  X-rays of the spine should be obtained.  

The examiner is asked to comment on the degree of severity of the Veteran's lumbar spine and the effects on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Provide the Veteran and his representative, a statement of the case (SOC) addressing his claim for whether the reduction from a 20 percent disability rating to a 10 percent disability rating for low back strain effective from February 1, 2011, was proper.  Only if the Veteran perfects an appeal on this issue should the claim be returned to the Board for further appellate consideration.

5.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the left knee and severity of the lumbar spine in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


